Case 1:19-mj-00549 Document 1 Filed on 05/05/19 in TXSD Page 1 of 1

wstate_s D_i’strict 1
AO91 (Rev. 12/03) Criminal Complaint FELONy AUSA them %is{,r:lEc[;°f
UNITED STATES DISTRICT COURT 1141 ~ 5 270

 

 

§)avid J. Bradley, Clerk of Cotti’€

Southem District Of Texas Brownsville Division

 

UNITED STATES OF AMERICA CRIMINAL COMPLAINT
vs.

Nonnan Anael ZELAYA-Sanchez Case Number: B‘lg~ MJ_549

A098 119 519 Honduras
AKA Norman Anael CELAYA‘Sanchez

l, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about May 03, 2019 in Cameron County, in
the Southern District Of Texas defendant(s)

 

an alien who had previously been denied admission, excluded, deported, or removed, knowingly and unlawfully was present in
the United States having been found in Cameron County, Texas, the said defendant having not obtained the consent of the
Attomey General or the Secretary of the Department of Homeland Security to reapply for admission into the United States,

in violation of Title 8 United States Code, Section(s) 1326(a)( l )./(b)( l)
1 further state that l am a(n) r r 1 and that this complaint is based on the

following facts:

'I`he defendant was encountered by Border Patrol Agents conducting Linewatch operations near Brownsville, Texas on May 03,
2019. The defendant is a citizen and national of Honduras who was previously deponed, excluded or removed from thc United
States on 06/07/2013. The defendant was convicted of Assault Second Degree on Ju|y 08, 2010. Record checks revealed that the
defendant has not applied for permission from the proper Authorities to re-enter the United States.

Def`endant had 1,120 Mexican Pesos and 30 Quetzales in his possession at the time of arrest.

Continued on the attached sheet and made a part of this complaint: [:l Yes No

Signature ofComplainant

Quintanilla, Adalberto Border Patrol Agent
Submitted by reliable electronic means, swom to, signature attested Pn'med Name ofComplainam

May 05. 2019 at Brownsville, Texas

Date City/Stat
Ronald G. Morgan U.S. Magistrate .|udge W c 7 "'""
' /

Namc ol` lodge 'I`itle of.iudge Signaturc of Judgc

